Citation Nr: 1719592	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  15-29 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a right wrist disorder.  

2.  Whether new and material evidence has been submitted to reopen the claim for service connection for frostbite of the right foot, to include toes.  

3.  Entitlement to service connection for frostbite of the right foot, to include toes.  

4.  Whether new and material evidence has been submitted to reopen the claim for service connection for bilateral pes panus.  

5.  Entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The appellant (Veteran) had active service from August 1979 to August 1982, January 1991 to February 1991, and June 1994 to October 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Baltimore, Maryland, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a right wrist disorder and found that new and material evidence had not been presented to reopen claims for frostbite of the right foot, to include toes, and bilateral pes planus.  

In April 2017, the appellant testified at a Central Office Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record and associated with the Veterans Benefits Management System (VBMS) file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a right wrist disorder, frostbite of the right foot, to include toes, and bilateral pes planus being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.  


FINDINGS OF FACT

1.  New and material evidence to reopen the claims for service connection for frostbite of the right foot, to include toes, and bilateral pes planus was most recently denied by rating decision of October 2007.  The appellant was notified of the denial and his appellate rights in a letter of November 2007.  He did not timely appeal the decision or submit new and material evidence within one year of the October 2007 notice of denial.   

2.  Evidence received subsequent to the October 2007 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the underlying claims of service connection for frostbite of the right foot, to include toes, and bilateral pes planus.  


CONCLUSIONS OF LAW

1.  The October 2007 RO decision which denied the issues to reopen the claims for service connection for frostbite of the right foot, to include toes and bilateral pes planus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2016).

2.  Evidence submitted subsequent to the October 2007 denial of service connection for frostbite of the right foot, to include toes, and bilateral pes planus is new and material.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1103 (2016).  

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, the Board is granting in full the benefits decided herein.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or assist, such error was harmless and need not be further considered.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

Final decisions may be reopened by submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 20.1105 (2016).  When an appellant seeks to reopen a claim based on new and material evidence, VA must first determine whether the additional evidence is "new and material."  Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d at 1383; Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

The question of whether a claimant has submitted new and material evidence to reopen a claim and the question of whether upon such reopening, a claimant is entitled to VA benefits, are questions relating to a single "matter" for purposes of the Board's jurisdiction under 38 U.S.C.A. § 7104(a).  Jackson v. Principi, 265 F.3d at 1366 (Fed. Cir. 2001).  It is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  Id. at 1366; Barnett, 83 F.3d at 1380.  

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

The appellant's claim as to whether new and material evidence has been submitted to reopen the claims for service connection for frostbite of the right foot, to includes toes, and bilateral pes was most recently denied by rating decision of October 2007.  In that decision, the RO continued a prior denial of the claims, finding that the evidence submitted in connection with the claims did not relate to an unestablished fact necessary to substantiate the claims and did not raise a reasonable possibility of substantiating the claims.  Further, there was no evidence that frostbite of the right foot, to include toes, and bilateral pes planus were incurred in or caused by service or within any applicable presumptive period.  

The appellant was notified of the denial of new and material evidence for service connection for frostbite of the right foot, to include toes and bilateral pes planus, in a letter of November 2007 and he did not appeal the denial within the applicable one year period.  Moreover, a review of the record failed to show receipt of evidence between November 2007 and November 2008, that would be considered "new and material".  Buie v. Shinseki, 24 Vet. App. 242, 242-52 (2010) (held that, if new and material evidence has been submitted within a year of the RO decision, 38 C.F.R. 3.156(b) requires that any subsequent decision based on such evidence relates back to the original claim).  The October 2007 rating decision therefore became final.  

The appellant filed claims in January 2010 to reopen the claims for service connection for frostbite of the right foot, to include toes, and bilateral pes planus.  A September 2010 rating decision continued to deny the claims.  In this rating decision, the RO found that no new and material evidence had been submitted to reopen the claims for service connection for frostbite of the right foot, to include toes and bilateral pes planus.  

The evidence received since the October 2007 rating decision included VA outpatient treatment records from December 2010 to May 2011, and hearing testimony and transcript with associated letters from the appellant's mother.  

VA outpatient treatment records from December 2010 to May 2011 were associated with the claims file.  These records are new, as they were not considered in the claims for service connection previously.  However, they are not material, as they are unrelated to his claims for frostbite of the right foot, including toes, and pes planus, as these medical records were for psychiatric treatment.  

Finally, the appellant testified at a Central Office Board hearing in April 2017.  The appellant testified that he was given arch supports while stationed in Illesheim, Germany.  He was told while treated at the post hospital that he had fallen arches.  As for his claim for frostbite of the right foot, to include toes, he testified that he suffered frostbite, also in Germany.  He stated that he was hospitalized for a week, and was on bedrest for two weeks.  He was also disciplined by an Article 15 for not taking appropriate socks and books in the field.  Submitted at the hearing were three letters that his mother had kept while he was overseas and indicated essentially the claims he made at his Board hearing.  

The appellant's hearing testimony and the associated letters are new and material.  This evidence is new evidence because the hearing testimony and the letters were not previously before decisionmakers.  They are also material and would raise a reasonable possibility of substantiating the claims because when considered with the other evidence, the hearing testimony and the letters would at least trigger the Secretary's duty to assist by providing an examination with a medical opinion.  The hearing testimony, once transcribed, can satisfy the requirement that a statement being in writing.  Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Therefore, the appellant's VA hearing testimony and the letters from the appellant's mother submitted along with the hearing testimony are new and material.   

The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  In Shade v. Shinseki, 24 Vet. App. 110 (2010), it was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the appellant to provide medical nexus evidence to reopen his claim.  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the other evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

Therefore, since the Board finds the appellant's 2017 hearing testimony and copies of letters written by the appellant to his mother while he was in service to be new and material, the claims will be reopened.  Having reopened the claims, the Board finds the claims require further development.  


ORDER

New and material evidence to reopen the claim for service connection for frostbite of the right foot, to include toes, having been received, the claim, to this extent, is granted.  

New and material evidence to reopen the claim for service connection for bilateral pes planus having been received, the claim, to this extent, is granted.  


REMAND

Further development is necessary in this case.  

At the outset, the issues of service connection for frostbite of the right foot, to include toes, and bilateral pes planus have been reopened.  These issues are now to be reviewed on a de novo basis.  

The appellant claims that he warrants service connection for frostbite of the right foot, to include toes, and bilateral pes planus based on service incurrence.  He also maintains that he warrants service connection for a right wrist disorder due to service incurrence.  He maintains that his service treatment records have not been located for his service period from 1979 to 1982.  Also, he maintains that he has additional letters that he wrote in service that his mother kept, which show he sustained a right wrist disorder, frostbite, and bilateral pes planus in service.  He also stated that he received an Article 15 in connection with his fight wherein he sustained a right wrist disorder, and an Article 15 because he was told he did not bring sufficient socks and boots on a field exercise, causing frostbite of his right foot.  Although service treatment records for his first period of service cannot be located, he has reported that he was hospitalized for his right wrist and frostbite of the right foot.  Hospital records should be sought in this regard.  

He warrants examination for his right wrist, frostbite of the right foot, to include his toes, and bilateral pes planus.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, that may have come into existence regarding the appellant's right wrist disorder, frostbite residuals of the right foot, to include toes, and bilateral pes planus.  VA records from Tuskegee, Alabama, Martinsburg, West Virginia, Biloxi, Mississippi, and Washington, DC VA Medical Centers should specifically be searched.  

2.  Hospital records of the appellant's right wrist disorder, frostbite of the right foot, to include toes, and bilateral pes planus from 1981 while the appellant was stationed in Illeshiem, Germany should be sought.  If no treatment records or hospital records can be located, a Formal Finding of Unavailability should be recorded in the VBMS claims file.  The AOJ should appropriately notify the appellant and (a) identify the specific records that are unobtainable; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claims.  Afford the appellant a reasonable opportunity to respond.  

3.  The appellant should submit copies of any additional letters (not previously submitted) written by him to his mother while in Germany regarding treatment or hospitalization for his right wrist disorder, frostbite of the right foot, to include toes, and bilateral pes planus.  If there are no additional records, the appellant should so note for the record.  

4.  Contact the National Personnel Records Center, or any other agency as appropriate, and attempt to obtain the appellant's service treatment records from 1979 to 1982 and service personnel records which indicate any Article 15s he may have been the subject of.  

5.  Following completion of the above, the AOJ shall schedule an appropriate VA examination so as to assess the nature and etiology of any currently-diagnosed or previously demonstrated right wrist disorder, frostbite of the right foot, to include toes, and bilateral pes planus.  The VBMS claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies should be accomplished. 

The examiner should indicate whether it is at least as likely as not (a 50 percent probability or greater) that any right wrist disorder, frostbite of the right foot, to include toes, and bilateral pes planus is of service onset or otherwise related thereto.  The examiner must address the appellant's contentions that he incurred these injuries/disorders during service, and consider the letters he wrote to his mother indicating his fight wherein he injured his wrist, his frostbite while in the field, and his treatment for bilateral pes planus.  

All findings and conclusions requested should be set forth in a legible report.  Supporting rationale must be provided with the requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

6.  Thereafter, and following any additional development deemed warranted, readjudicate the issues of service connection for a right wrist disorder, frostbite of the right foot, including toes, and bilateral pes planus.  If the benefits sought on appeal are not granted, the appellant and his representative should be provided a supplemental statement of the case and given the opportunity to respond.  The case should then be returned to the Board for appellate consideration of the issues on appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


